Appellant seeks in said second motion to attack a qualification to one of his bills of exception. He avers that the trial court placed the qualification on the bill without appellant's knowledge until his attorney discovered it when in Austin, which we assume was at the time the case was originally submitted on March 30, 1938. No such complaint as is now sought to be presented was urged upon original submission. The case was decided on April 6, 1938, and appellant's motion for rehearing was filed on April 21, 1938. No mention was made in said motion of the matter now sought to be raised for the first time in a second motion for rehearing.
In orderly procedure and reasonably prompt disposition of cases on our docket we can not permit the record to be attacked after such long delay.
The request for leave to file second motion for rehearing is denied.